Citation Nr: 1428293	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-26 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In December 2011, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, sleep apnea is related to active duty military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal with regard to entitlement to service connection for sleep apnea.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

The Veteran contends that his sleep apnea began in service.  Service treatment records reflect that, in December 1990, the Veteran was seen for complaints of fatigue for three weeks, which involved falling asleep at work.  Post-service, complaints of being tired and falling asleep at work despite getting a lot of sleep were first recorded in a November 1996 VA treatment note.  In a September 1998 VA treatment record, the Veteran reported a history of sleep apnea in the military.  Private treatment records show that the Veteran underwent a sleep study in December 2006, which yielded a diagnosis of obstructive sleep apnea.  A VA sleep study was performed in April 2007, which resulted in diagnoses of both obstructive sleep apnea and central sleep apnea.  Thus, the Veteran has a current disability of sleep apnea.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

The Board determines that the evidence for and against the Veteran's claim is in equipoise.  Symptoms that could be related to sleep apnea were documented in service treatment records, and in September 1998, five years after service and almost nine years before filing his claim, the Veteran reported that he had had sleep apnea in service.  He is competent to speak to symptoms that are readily observable, as well as to a diagnosis assigned by a physician.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation). 

Moreover, the January 2012 VA examiner reviewed the claims file and noted the Veteran's subjective medical history with regard to fatigue and sleepiness in service and indicated that these symptoms and complaints can be related to an undiagnosed sleep apnea.  The examiner also noted that the Veteran had gained weight, from 185 pounds at service discharge to 304 pounds at the examination and opined that the diagnosis of obstructive sleep apnea was likely related to the morbid obesity.  Nevertheless, the examiner also stated that the Veteran is diagnosed with central sleep apnea, in which the brain does not tell the body to breathe during sleep, and that it is at least as likely as not that this disability started during active service.   

There are no contradictory opinions of record.  Therefore, in light of the above evidence, the Board finds that it is at least as likely as not that the Veteran's central sleep apnea first manifested during active duty.  Entitlement to service connection for sleep apnea is, therefore, granted.


ORDER

Entitlement to service connection for sleep apnea is granted.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


